—Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that defendant was deprived of effective assistance of counsel when counsel consented to the admission into evidence of stolen property found in the car in which defendant was riding, even though those items had previously been suppressed by this Court (see, People v Hoglen, 162 AD2d 1036, lv dismissed 76 NY2d 987). As part of his trial strategy, defense counsel used that evidence to attack the credibility of Louise Pitcher, defendant’s accomplice, who testified against defendant. Pitcher had stolen the items from the victim’s apartment. It would have served no purpose to object to the admission of the physical evidence because the other occupants of the car were properly permitted to testify that Pitcher brought the items into the car from the victim’s apartment.
The verdict was not against the weight of the evidence inasmuch as the accomplice testimony was amply corroborated by the testimony of a witness who unwittingly drove defendant and his accomplices to and from the scene of the murder and by a letter of defendant in which he acknowledged his guilt.
Defendant’s sentence was not harsh and excessive. (Appeal from Judgment of Onondaga County Court, Burke, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Green, Fallon, Boomer and Boehm, JJ.